Citation Nr: 0700612	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than May 8, 2001, 
for the grant of a total rating based on individual 
umemployability due to a service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to January 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board denied this appeal in a June 2004 decision, and the 
veteran appealed it to the United States Court of Appeals for 
Veterans Claims (CAVC).  The CAVC issued a September 2006 
Order in which it vacated the Board's decision and dismissed 
the claim due to the death of the veteran. 


FINDING OF FACT

The veteran died in May 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).




ORDER

The appeal is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


